Name: COMMISSION REGULATION (EC) No 1133/97 of 20 June 1997 establishing the extent to which applications for export licences in relation to products falling within the beef and veal sector may accepted
 Type: Regulation
 Subject Matter: animal product;  trade policy;  tariff policy
 Date Published: nan

 21 . 6. 97 r ENl Official Journal of the European Communities No L 164/7 COMMISSION REGULATION (EC) No 1133/97 of 20 June 1997 establishing the extent to which applications for export licences in relation to products falling within the beef and veal sector may accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef ('), as last amended by Regulation (EC) No 2222/96 (2), Having regard to Commission Regulation (EC) No 1445/95 of 26 June 1995 laying down special rules for the application of the system of import and export licences for beef and repealing Regulation (EEC) No 2377/80 (3), as last amended by Regulation (EC) No 266/97 (4), and in particular Article 1 0 thereof, Whereas the quantity covered by applications for advance fixing of refunds is greater than the quantities available for 1996/97; whereas, therefore, an acceptance coefficient should be set for export licence applications submitted from 16 to 18 June 1997; whereas licences should not be issued for applications which are pending and applica ­ tions for advance fixing should not be accepted on 23 June 1997, HAS ADOPTED THIS REGULATION: Article 1 In accordance with Article 10 (2) of Regulation (EC) No 1445/95: 1 . applications for export licences with advance fixing of refunds for products in the beef and veal sector:  submitted during the period 16 to 18 June 1997 shall be accepted with a coefficient of 60 %,  submitted on 19 and 20 June 1997 shall be rejected; 2. submission of applications for export licences with advance fixing of refunds for products in the beef and veal sector shall be suspended on 23 June 1997 . Article 2 This Regulation shall enter into force on 21 June 1997. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148, 28. 6. 1968, p. 24. (2) OJ No L 296, 21 . 11 . 1996, p. 50. 0 OJ No L 143, 27. 6. 1995, p. 35. f) OJ No L 45, 15. 2. 1997, p. 1 .